DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on January 26, 2021, which amends the independent claims 1, 11, and 20, amends the dependent claim 17, cancels the dependent claims 16 and 19, adds new dependent claims 24-26, and presents arguments, is hereby acknowledged. Claims 1-15, 17-18, and 20-26, are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on January 26, 2021, have been fully considered.
	Applicant argues that by this response, the independent claims 1, 11, and 20 are hereby amended to add a new limitation “processing the collected physiological data and/or the collected meta data via the at least one signal processor to determine a plurality of metric features from the collected physiological data and/or the collected meta data, wherein each of the plurality of metric features is a feature of one or more of the collected physiological data and/or the collected meta data that is functionally related to generation of at least one sensor metric; processing the plurality of metric features via the at least one signal processor to generate at least one subject-specific metric statistic and the at least one sensor metric; and communicating the at least one subject-specific metric statistic and the at least one sensor for display via a display associated with the client device” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that if two terms A and B are connected by the expression “and/or” such as “A and/or B”, then the second term B may not have weight in the claim interpretation. That is, the amendments of “the collected physiological data and/or the collected meta data” may be addressed only “the collected physiological data”, and the second term “and/or the collected meta data” has no weight. However, to expedite the case processing, both terms of “the collected physiological data” and “the collected meta data” will be addressed in this Office action with the understanding that the “and/or” connected second term “the collected meta data” may not be necessary.
Examiner further replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Ritchey, etc. (US 20150324692 A1) teaches that wherein each of the plurality of metric features is a feature of one or more of the collected physiological data and/or the collected meta data that is functionally related to generation of at least one sensor metric (See Ritchey: Figs. 33A-B, and [0243], “FIG. 33a-b is a table 247a-b that illustrates a more detailed and integrated description of the major component systems, their functions, and corresponding processes that make up the data logging and memory enhancement system 100 described in the present example where the CP the user is focused upon is a "Cat" at Time 1.  Rows are to be read left to right and columns top to bottom.  The data logging and memory enhancement system 100 is tightly integrated because data and information from the sub-units contribute to the emplasticy of the total system 100.  The first row 401 of the table 247a lists internal sensor systems of the system 100 
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-18, 20-24, and 26, are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali, etc. (US 20140135588 A1) in view of Richardson, etc. (US 20160213317 A1), further in view of Baker, etc. (US 20100249549 A1), Kurtz, etc. (US 20080292151 A1), and Ritchey, etc. (US 20150324692 A1).
Regarding claim 1, Al-Ali teaches that a method of producing subject-specific metric statistics (See Al-Ali: Figs. 1 and 7, and [0073], "Referring to FIG. 1, certain embodiments of a physiological monitoring system 100 (e.g., alarm notification system) include an open network architecture using "off-the-shelf" hardware and communication protocols"; and [0173], "Advantageously, the journal management module 725 may, in certain embodiments, analyze the medical data in the journal database 724 to determine statistics or metrics of clinician and/or hospital performance"), the method comprising: 
collecting physiological data and meta data from a subject via a sensor system (See Al­ Ali: Figs. 1 and 7, and [0076], "The sensors 102 obtain physiological  information from a medical 
processing the collected physiological data and/or the collected meta data via the at least one signal processor to determine a plurality of metric features from the collected physiological data and/or the collected meta data (See Al-Ali: Fig. 1, and [0077], "The sensor processing module 104 receives physiological information from the sensors 102. The sensor processing module 104 of certain embodiments includes a circuit having a processor, input ports for receiving the physiological information, software for processing the physiological information in the processor, an optional display, and optionally an input device (e.g., a keyboard). In addition, the sensor processing module 104 contains one or more output ports, such as serial ports. For example, an RS232, RS423, or autobaud RS232 (serial interface standard) port or a universal serial bus (USB) port may be included in the sensor processing module 104"), wherein each of the plurality of metric features is a feature of one or more of 
processing the plurality of metric features via the at least one signal processor to generate at least one subject-specific metric statistic and at least one sensor metric; and
communicating (See Al-Ali: Fig. 5, and [0118], "FIG. 5 depicts an alarm notification system 500 in accordance with certain embodiments of the present invention. A clinical subsystem 510 defines the major software components of alarm notification system 500 including a clinical assignment module 512, a bedside device initialization module 514, a notification and viewing module 516, an escalation rules module 518, a clinical report module 520, and a clinical data stores module 522. An authentication feature is built into mobile computing devices in compliance with HIPAA and hospital IT policies") the at least one subject-specific metric statistic and the at least one sensor metric to a client device (See Al-Ali: Figs. 10-11, and [0207], "FIG. 11 illustrates various screens 1150 for a proximity display 1021 (FIG. 10) advantageously configured to respond to the presence of a particular user 1130 and to that user's display preference. Users may be any of various caregivers such as treating physicians or attending nurses. In an embodiment, the proximity display 1021(FIG. 10) may also respond to any of a particular group of users") for display via a display associated with the client device.
However, Al-Ali fails to explicitly disclose that collecting meta data from a subject via a sensor system; wherein each of the plurality of metric features is a feature of one or more of the collected physiological data and/or the collected meta data that is functionally related to generation of at least one sensor metric; processing the plurality of metric features via the at least one signal processor to generate at least one subject-specific metric statistic and at least 
However, Kurtz teaches that collecting meta data from a subject via a sensor system (See Kurtz: Figs. SA-D, and [0082], "Accordingly the physiological monitoring system 300 is maintaining and tracking capture parameters 415, semantics data, normalization data, and wellness parameters 410 in the respective databases. This historical data can be retrieved and used for the calculation of updated wellness parameters and trend-lines thereof (for capture parameters and wellness parameters). The physiological monitoring system 300 can then update (see FIG. Sb) the wellness parameters database 420 with the newly calculated wellness parameter data (410), including updates to any ongoing trend-line tracking. In one context, many of the wellness parameters 410 can be considered to be a specialized type of image metadata that are specifically related to health and well-being. Although many wellness parameters 410 are linked to associated reference images 365, these data are not likely stored as metadata in the image file structure, as a database structure will better facilitate the data access required for the various calculation and comparison processes internal to physiological monitoring system 300").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Al-Ali to have collecting meta data from a subject via a sensor system as taught by Kurtz in order to reduce the need to consult with medical professionals (See Kurtz: [0046], "In particular, a range of physiological conditions or changes related to general well-being or health, such as nutrition, posture, weight, lack of sleep, and 

However, Richardson teaches that processing the plurality of metric features via the at least one signal processor to generate at least one subject-specific metric statistic and at least one sensor metric (See Richardson: Figs. 14-15, and [0092], "The accuracy and precision of an embodiment of the SAM system in measuring HR and RR in relationship to the criterion MouseOx system were assessed via random-effects models. The rat and mouse data were analyzed separately. For each analysis, the animal's HR and RR measurements (in 15 s epochs) measured by the MouseOx system were subtracted from the animal's corresponding measurements determined by an embodiment of the SAM system and used as the response data. The random-effects model included a random intercept term that allowed the accuracy and the precision of the SAM system to vary from animal to animal. The parameters of the random-effects model were estimated by restricted maximum likelihood, and the 95% confidence interval for the mean within-subject measurement discrepancy was computed based on the t-distribution, whereas the 95% confidence interval for the within-subject variance component (i.e., standard deviation) was computed based on the standard normal distribution. The estimate for the mean within-subject measurement discrepancy and the 
Therefore, it  would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Al-Ali to have processing the plurality of metric features via the at least one signal processor to generate at least one subject-specific metric statistic and at least one sensor metric as taught by Richardson in order to provide improved instrumentation that will facilitate biomedical and behavioral science investigations across essentially all branches of the National Institutes of Health (NIH) (for example), as rats and mice are the most commonly used vertebrates in research (See Richardson: [0056], "An aspect of an embodiment  of the present invention SAM system will provide, but not limited thereto, improved instrumentation that will facilitate biomedical and behavioral science investigations across essentially all branches of the National Institutes of Health (NIH) (for example), as rats and mice are the most commonly used vertebrates in research. Additionally, an aspect of an embodiment the SAM system will enable research in areas that are presently constrained by the absence of suitable monitoring devices. For example, many questions regarding housing and husbandry practices of rodents and the impact of environmental conditions and/or external events on these animals remain unanswered"). Al-Ali teaches a method to monitor the patient's physiological conditions through the sensors that measure the patients' physiological data, while Richardson teaches that the statistical analysis may be performed to accuracy and precision of the system. Therefore, it is obvious to one of ordinary skill in the art to modify Al- Ali by Richardson to perform statistical analysis on the sensor measured physiological data 
However, Al-Ali, modified by Kurtz and Richardson, fails to explicitly disclose that wherein each of the plurality of metric features is a feature of one or more of the collected physiological data and/or the collected meta data that is functionally related to generation of at least one sensor metric; and communicating the at least one subject-specific metric statistic and the at least one sensor metric to a client device for display via a display associated with the client device. 
However, Baker teaches that communicating the at least one subject-specific metric statistic and the at least one sensor metric to a client device (See Baker: Fig. 8, and [0058]," FIG. 8 is another embodiment of a GUI depicting a combination of a numerical parameter display and graphical display of the estimated value and the statistical parameters. In this embodiment the GUI 800 takes the form of a display area 802 containing a numerical display 804 next to a graphical display 806. The numerical display 804 shows the estimated value of the measured parameter. The graphical display 806 graphically shows the estimated value for the physiological parameter, the confidence limits and the accuracy of the estimated value").
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Al-Ali to have communicating the at least one subject-specific metric statistic and the at least one sensor metric to a client device as taught by Baker in order to provide the caregiver additional information concerning the estimated value (See Baker: Fig. 8, and [0019], "This disclosure describes systems and methods for displaying information that describes the accuracy of estimated values of physiological parameters. In an 
However, Al-Ali, modified by Kurtz, Richardson, and Baker, fails to explicitly disclose that wherein each of the plurality of metric features is a feature of one or more of the collected physiological data and/or the collected meta data that is functionally related to generation of at least one sensor metric; and communicating the at least one subject-specific metric statistic and the at least one sensor metric to a client device for display via a display associated with the client device.
However, Ritchey teaches that wherein each of the plurality of metric features is a feature of one or more of the collected physiological data and/or the collected meta data that is functionally related to generation of at least one sensor metric (See Ritchey: Figs. 33A-B, and [0243], “FIG. 33a-b is a table 247a-b that illustrates a more detailed and integrated description 
communicating the at least one subject-specific metric statistic and the at least one sensor metric to a client device for display via a display associated with the client device (See Ritchey: Figs. 1 and 33A-B, and [0249], “CALO is a PC based cognitive software system that can reason, learn from experience, be told what to do, explain what they are doing, reflect on their experience, and respond robustly to the clients the user specifies directly or through a user's repeated actions in using a CALO system”’ and [0250], “Because the system is panoramic, it can look for things in or outside the users FOV if the user chooses to activate such a capability within the system.  And/or still alternatively when a certain threshold of sensory activity is met an injection of allergy medicine may be automatically injected into the users body by an adhesively worn medicine pack located on the users body that is in communication with system 100.  Still alternatively, the system may be put on standby and only log information in when a 
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Al-Ali to have wherein each of the plurality of metric features is a feature of one or more of the collected physiological data and/or the collected meta data that is functionally related to generation of at least one sensor metric; and communicating the at least one subject-specific metric statistic and the at least one sensor metric to a client device for display via a display associated with the client device as taught by Ritchey in order to offer greater protection to the users head (See Ritchey: Fig. 12, and [0206], " FIG. 12 is a perspective of an astronaut suite which incorporates the video logging and memory enhancement system and method that comprises the present invention 100.  FIG. 13a is a cutaway perspective utilizing the head covering illustrated in FIGS. 10a-c and 11.  In FIG. 12 the display is integrated into an astronaut External Vehicle Activity (EVA) system worn by the user 101 of system 100.  In both FIGS. 12 and 13a-b the headgear includes a display array 47 and/or 156 that forms the outer surface of the visor of the helmet.  The array 47 and/or 157 facing the users face illuminates and recorded the users face.  Then the VSLIC processes the image and transmits the image for display on the outward facing side of the array on the exterior of EVA helmet so that an onlooker may view the user of the EVA's face.  An advantage of this helmet design is that it offers greater protection to the users head because a thicker protective material may be used between the inward and outward facing arrays of the EVA helmet, yet 
Regarding claim 2, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Kurtz teaches that the method of Claim 1, wherein the meta data from the subject comprises one or more of the following: subject age, subject weight, subject height, subject gender, subject ethnicity (See Kurtz: Fig. 1, and [0051], "Notably, it is not sufficient to simply capture an image, but image assessment, enabled by image normalization, is key. Again, considering a home environment, the appearance of family members can vary significantly relative to gender, age, skin color, hair color, height, weight, and other factors. Likewise, the basic appearance of any individual can vary by season (such as 
Regarding claim 3, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Kurtz teaches that the method of Claim 1, wherein collecting the meta data from the subject comprises receiving the meta data as input from the subject or a third party (See Kurtz: Fig. SD, and [0058], "The auto-setup process 520 can accept input data (indicated by dashed lines) from external sources (steps 522a and 522e), including third party entities, which can for example, define new physiological metrics (wellness parameters 410) to be monitored").
Regarding claim 4, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Kurtz teaches that the method of Claim 1, 
Regarding claim 5, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Richardson teaches that the method of Claim 1, wherein the at least one sensor element is a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data (See Richardson: Fig. 3, and [0031], "It should be appreciated that the system 301 can be configured to acquire physiological data from the subject 312 such as: heart rate (HR) data, respiratory rate (RR) data, ECG data, EEG data, arterial oxygen saturation (SaO2), photoplethysmography data").
claim 6, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 5 as outlined above. Further, Al-Ali teaches that the method of Claim 5, wherein the at least one sensor metric comprises blood pressure (See Al-Ali: Fig. 24A, and [0329], "In some embodiments, the first medical device 2405 is a patient monitor for communicatively coupling to a patient for tracking a physiological parameter (e.g., oxygen saturation, pulse rate, blood pressure, etc.), and the second medical device 2410 is a hospital information system ("HIS") or clinical information system ("CIS"). In some embodiments, the patient monitor can communicate physiological parameter measurements, physiological parameter alarms, or other physiological parameter measurement information generated during the monitoring of a patient to the HIS or CIS for inclusion with the patient's electronic medical records maintained by the HIS or CIS").
Regarding claim 7, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali teaches that the method of Claim 1, wherein processing the plurality of metric features via the at least one signal processor to generate at least one subject-specific metric statistic comprises utilizing one or more data clustering techniques to generate a plurality of metric feature clusters (See Al-Ali: [0201], "In some embodiments, a proximity display monitor advantageously adapts an advanced monitoring system to various user needs and preferences by adapting the display to the current observer according to, for example, preference, priority, or user acknowledgement. Accordingly, displayed parameters and formats may be chosen by default according to a predefined user class or customized for particular individuals or groups of individuals. One method of identifying persons in the vicinity of a proximity display is by an ID tag or other 
Regarding claim 8, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 7 as outlined above. Further, Baker teaches that the method of Claim 7, wherein the one or more data clustering techniques comprise one or more of the following: k- means and Gaussian mixture models (See Baker: Fig. 4, and [0049], "FIG. 4 shows a depiction of two Gaussian bell-curves of the probability distribution in which the estimated SpO.sub.2 value is 90%, but having accuracies of .+-.2% (solid) and .+-.5% (dashed) respectively. As shown in FIG. 4, the difference in accuracy has a large effect on the probability distribution and the probability that the actual SpO.sub.2 value is above or below any particular value. For example, if the accuracy is .+-.2%, there is nearly a 100% chance that the actual value of the SpO.sub.2 value is within the interval of 85% to 95%. The same cannot be said of the data having an accuracy of .+-.5%").
Regarding claim 9, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali teaches that the method of Claim 1, wherein processing the plurality of metric features to generate at least one subject-specific metric statistic comprises processing the plurality of metric features based on a desired metric statistic (See Al-Ali: Fig. 1, and [0078], "In certain embodiments, the sensor processing module 
Regarding claim 10, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali teaches that the method of Claim 1, wherein the client device is a mobile communication device (See Al-Ali: Fig. 5, and [0118], "FIG. 5 depicts an alarm notification system 500 in accordance with certain embodiments of the present invention. A clinical subsystem 510 defines the major software components of alarm notification system 500 including a clinical assignment module 512, a bedside device initialization module 514, a notification and viewing module 516, an escalation rules module 518, a clinical report module 520, and a clinical data stores module 522. An authentication feature is built into mobile computing devices in compliance with HIPAA and hospital IT policies").
Regarding claim 11, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach that a method of producing subject-specific metric statistics (See Al-Ali: Figs. 1 and 7, and [0073], "Referring to FIG. 1, certain embodiments of a physiological monitoring system 100 (e.g., alarm notification system) include an open network architecture using "off-the-shelf" hardware and communication protocols"; and [0173], "Advantageously, the journal management module 725 may, in certain embodiments, analyze the medical data in the journal 
collecting physiological data (See Al-Ali: Figs. 1 and 7, and [0076], "The sensors 102 obtain physiological information from a  medical  patient  and  transmit  this information  to the sensor processing module 104 through cables 103 or through  a  wireless  connection (not shown)") and meta data from a subject via a sensor system (See Kurtz: Figs. SA-D, and [0082], "Accordingly the physiological monitoring system 300 is maintaining and tracking capture parameters 415, semantics data, normalization data, and wellness parameters 410 in the respective databases. This historical data can be retrieved and used for the calculation of updated wellness parameters and trend-lines thereof (for capture parameters and wellness parameters). The physiological monitoring system 300 can then update (see FIG. Sb) the wellness parameters database 420 with the newly calculated wellness parameter data (410), including updates to any ongoing trend-line tracking. In one context, many of the wellness parameters 410 can be considered to be a specialized type of image metadata that are specifically related to health and well-being. Although many wellness parameters 410 are linked to associated reference images 365, these data are not likely stored as metadata in the image file structure, as a database structure will better facilitate the data access required for the various calculation and comparison processes internal to physiological monitoring system 300"), wherein the sensor system comprises at least one sensor element (See Al-Ali: Fig. 1, and [0074], "The patient monitoring devices 110 of various embodiments include sensors 102"), at least one signal processor (See Al-Ali: Fig. 1, and [0074], "The patient monitoring devices 110 of various embodiments include sensors 102, one or more sensor processing modules 104"), and 
processing the collected meta data via the at least one signal processor to determine a plurality of meta data metric features from the collected meta data (See Al-Ali: Fig. 1, and [0077], "The sensor processing module 104 receives physiological information from the sensors 102. The sensor processing module 104 of certain embodiments includes a circuit having a processor, input ports for receiving the physiological information, software for processing the physiological information in the processor, an optional display, and optionally an input device (e.g., a keyboard). In addition, the sensor processing module 104 contains one or more output ports, such as serial ports. For example, an RS232, RS423, or autobaud RS232 (serial interface standard) port or a universal serial bus (USB) port may be included in the sensor processing module 104"), wherein each of the plurality of meta data metric features is a feature of the collected meta data that is functionally related to generation of at least one sensor metric (See Ritchey: Figs. 33A-B, and [0243], “FIG. 33a-b is a table 247a-b that illustrates a more detailed and integrated description of the major component systems, their functions, and corresponding processes that make up the data logging and memory enhancement system 100 described in the present example where the CP the user is focused upon is a "Cat" at Time 1.  Rows are to be read left to right and columns top to bottom.  The data logging and memory enhancement system 100 is tightly integrated because data and information from the sub-units contribute to 
processing the plurality of meta data metric features via the at least one signal processor to generate at least one subject-specific metric statistic associated with the at least one sensor metric (See Richardson: Figs. 14-15, and [0092], "The accuracy and precision of an embodiment of the SAM system in measuring HR and RR in relationship to the criterion MouseOx system were assessed via random-effects models. The rat and mouse data were analyzed separately. For each analysis, the animal's HR and RR measurements (in 15 s epochs) measured by the MouseOx system were subtracted from the animal's corresponding measurements determined by an embodiment of the SAM system and used as the response data. The random-effects model included a random intercept term that allowed the accuracy and the precision of the SAM system to vary from animal to animal. The parameters of the random-effects model were estimated by restricted maximum likelihood, and the 95% confidence interval for the mean within-subject measurement discrepancy was computed based on the t-distribution, whereas the 95% confidence interval for the within-subject variance component (i.e., standard  deviation) was computed based on the standard normal distribution.  The estimate for the mean within-subject measurement discrepancy and the estimate for the within-subject standard deviation were utilized to estimate the Bland Altman 
communicating (See Al-Ali: Fig. 5, and [0118], "FIG. 5 depicts an alarm notification system 500 in accordance with certain embodiments of the present invention. A clinical subsystem 510 defines the major software components of alarm notification system 500 including a clinical assignment module 512, a bedside device initialization module 514, a notification and viewing module 516, an escalation rules module 518, a clinical report module 520, and a clinical data stores module 522. An authentication feature is built into mobile computing devices in compliance with HIPAA and hospital IT policies") the at least one subject-specific metric statistic and the at least one sensor metric to a client device (See Baker: Fig. 8, and [0058]," FIG. 8 is another embodiment of a GUI depicting a combination of a numerical parameter display and graphical display of the estimated value and the statistical parameters. In this embodiment the GUI 800 takes the form of a display area 802 containing a numerical display 804 next to a graphical display 806. The numerical display 804 shows the estimated value of the measured parameter. The graphical display 806 graphically shows the estimated value for the physiological parameter, the confidence limits and the accuracy of the estimated value") for display via a display associated with the client device (See Ritchey: Figs. 1 and 33A-B, and [0249], “CALO is a PC based cognitive software system that can reason, learn from experience, be told what to do, explain what they are doing, reflect on their experience, and respond robustly to the clients the user specifies directly or through a user's repeated actions in using a CALO system”’ and [0250], “Because the system is panoramic, it can look for things in or outside the users FOV if the user chooses to activate such a capability within the system.  
Regarding claim 12, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 11 as outlined above. Further, Kurtz teaches that the method of Claim 11, wherein the meta data from the subject comprises one or more of the following: subject age, subject weight, subject height, subject gender, subject ethnicity (See Kurtz: Fig. 1, and [0051], "Notably, it is not sufficient to simply capture an image, but image assessment, enabled by image normalization, is key. Again, considering a home environment, the appearance of family members can vary significantly relative to gender, age, skin color, hair color, height, weight, and other factors. Likewise, the basic appearance of any individual can vary by season (such as tanned or sun-burnt), by behavior (including use of cosmetics, exercise, or alcohol and drug use or abuse), and by other factors. The ambient lighting can also change dramatically from one image capture opportunity to the next. In a similar fashion, the position of an individual relative to the image capture device can lead to variation in the size, orientation, or placement of the individual in the captured image. Therefore, to compensate for these wide ranges of variables that can affect image capture and interpretation with unobtrusive image capture, the process 
Regarding claim 13, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 11 as outlined above. Further, Kurtz teaches that the method of Claim 11, wherein collecting the meta data from the subject comprises receiving the meta data as input from the subject or a third party (See Kurtz: Fig. SD, and [0058], "The auto-setup process 520 can accept input data (indicated by dashed lines) from external sources (steps 522a and 522e), including third party entities, which can for example, define new physiological metrics (wellness parameters 410) to be monitored").
Regarding claim 14, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 11 as outlined above. Further, Kurtz teaches that the method of Claim 11, wherein collecting the meta data from the subject comprises determining the meta data from the physiological data (See Kurtz: Figs. SA-D, and [0082], "Accordingly the physiological monitoring system 300 is maintaining and tracking capture parameters 415, semantics data, normalization data, and wellness parameters 410 in the respective databases. This historical data can be retrieved and used for the calculation of updated wellness para meters and trend- lines thereof (for capture parameters and wellness parameters). The physiological monitoring 
Regarding claim 15, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 11 as outlined above. Further, Richardson teaches that the method of Claim 11, wherein the at least one sensor element is a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data (See Richardson: Fig. 3, and [0031], "It should be appreciated that the system 301 can be configured to acquire physiological data from the subject 312 such as: heart rate (HR) data, respiratory rate (RR) data, ECG data, EEG data, arterial oxygen saturation (SaO2), photoplethysmography data").
Regarding claim 17, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 11 as outlined above. Further, Al-Ali teaches that the method of Claim 11, wherein processing the plurality of meta data metric features via the at least one signal processor to generate at least one subject-specific metric statistic comprises utilizing one or more data clustering techniques to generate a plurality of metric feature clusters (See Al-Ali: [0201], "In some embodiments, a proximity display monitor advantageously adapts an advanced monitoring system to various user needs and preferences by adapting the display to 
Regarding claim 18, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 17 as outlined above. Further, Baker teaches that the method of Claim 17, wherein the one or more data clustering techniques comprise one or more of the following: k- means and Gaussian mixture models (See Baker: Fig. 4, and [0049], "FIG. 4 shows a depiction of two Gaussian bell-curves of the probability distribution in which the estimated SpO.sub.2 value is 90%, but having accuracies of .+-.2% (solid) and .+-.5% (dashed) respectively. As shown in FIG. 4, the difference in accuracy has a large effect on the probability distribution and the probability that the actual SpO.sub.2 value is above or below any particular value. For example, if the accuracy is .+-.2%, there is nearly a 100% chance that the actual value of the SpO.sub.2 value is within the interval of 85% to 95%. The same cannot be said of the data having an accuracy of .+-.5%").
claim 20, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach that a system (See Al-Ali: Figs. 1 and 7, and [0073], "Referring to FIG. 1, certain embodiments of a physiological monitoring system 100 (e.g., alarm notification system) include an open network architecture using "off-the-shelf" hardware and communication protocols"; and [0173], "Advantageously, the journal management module 725 may, in certain embodiments, analyze the medical data in the journal database 724 to determine statistics or metrics of clinician and/or hospital performance") comprising:
at least one sensor (See Al-Ali: Fig. 1, and [0074], "The patient monitoring devices 110 of various embodiments include sensors 102") configured to sense physiological data from a subject (See Al-Ali: Figs. 1 and 7, and [0076], "The sensors 102 obtain physiological information from a medical patient and transmit this information to the sensor processing module 104 through cables 103 or through a wireless connection (not shown)") and receive subject meta data (See Kurtz: Figs. SA-D, and [0082], "Accordingly the physiological monitoring system 300 is maintaining and tracking capture parameters 415, semantics data, normalization data, and wellness parameters 410 in the respective databases. This historical data can be retrieved and used for the calculation of updated wellness parameters and trend-lines thereof (for capture parameters and wellness parameters). The physiological monitoring system 300 can then update (see FIG. Sb) the wellness parameters database 420 with the newly calculated wellness parameter data (410), including updates to any ongoing trend-line tracking. In one context, many of the wellness parameters 410 can be considered to be a specialized type of image metadata that are specifically related to health and well-being. Although many wellness 
at least one signal processor (See Al-Ali: Fig. 1, and [0074], "The patient monitoring devices 110 of various embodiments include sensors 102, one or more sensor processing modules 104") configured to:
collect the physiological data and the meta data (See Kurtz: Figs. SA-D, and [0082], "Accordingly the physiological monitoring system 300 is maintaining and tracking capture parameters 415, semantics data, normalization data, and wellness parameters 410 in the respective databases. This historical data can be retrieved and used for the calculation of updated wellness parameters and trend-lines thereof (for capture parameters and wellness parameters). The physiological monitoring system 300 can then update (see FIG. Sb) the wellness parameters database 420 with the newly calculated wellness parameter data (410), including updates to any ongoing trend-line tracking. In one context, many of the wellness parameters 410 can be considered to be a specialized type of image metadata that are specifically related to health and well-being. Although many wellness parameters 410 are linked to associated reference images 365, these data are not likely stored as metadata in the image file structure, as a database structure will better facilitate the data access required for the various calculation and comparison processes internal to physiological monitoring system 300");

process the plurality of metric features to generate at least one subject-specific metric statistic and the at least one sensor metric (See Richardson: Figs. 14-15, and [0092], "The accuracy and precision of an embodiment of the SAM system in measuring HR and RR in relationship to the criterion MouseOx system were assessed via random-effects models. The rat and mouse data were analyzed separately. For each analysis, the animal's HR and RR measurements (in 15 s epochs) measured by the MouseOx system were subtracted from the animal's corresponding measurements determined by an embodiment of the SAM system and used as the response data. The random-effects model included a random intercept term that allowed the accuracy and the precision of the SAM system to vary from animal to animal. The parameters of the random-effects model were estimated by restricted maximum likelihood, and the 95% confidence interval for the mean within-subject measurement discrepancy was computed based on the t-distribution, whereas the  95% confidence  interval for the within-subject variance component (i.e., standard deviation) was computed based on the standard normal distribution. The estimate for the mean within-subject measurement discrepancy and the estimate for the within-subject standard deviation were utilized to estimate the Bland Altman limits of measurement agreement. The MIXED procedure of SAS version 9.2 was used to conduct the analyses"); and
display (See Al-Ali: Figs. 10-11, and [0207], "FIG. 11 illustrates various screens 1150 for a proximity display 1021 (FIG. 10) advantageously configured to respond to the presence of a particular user 1130 and to that user's display preference. Users may be any of various 
Regarding claim 21, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 20 as outlined above. Further, Al-Ali teaches that the system of Claim 20, wherein the at least one signal processor is further configured to utilize one or more data clustering techniques to generate a plurality of metric feature clusters (See Al-Ali: [0201], "In some embodiments, a proximity display monitor advantageously adapts an advanced monitoring system to various user needs and preferences by adapting the display to the current observer according to, for example, preference, priority, or user acknowledgement. Accordingly, displayed parameters and formats may be chosen by default according to a predefined user class or customized for particular individuals or groups of individuals. One method of identifying persons in the vicinity of a proximity display is by an ID tag or other token. The ID tag may communicate the user to the proximity display monitor via radio­ frequency identification (RFID) or wireless radio transmission as examples. Other types and/or 
Regarding claim 22, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 21 as outlined above. Further, Baker teaches that the system of Claim 21, wherein the one or more data clustering techniques comprise one or more of the following: k- means and Gaussian mixture models (See Baker: Fig. 4, and [0049], "FIG. 4 shows a depiction of two Gaussian bell-curves of the probability distribution in which the estimated SpO.sub.2 value is 90%, but having accuracies of .+-.2% (solid) and .+-.5% (dashed) respectively. As shown in FIG. 4, the difference in accuracy has a large effect on the probability distribution and the probability that the actual SpO.sub.2 value is above or below any particular value. For example, if the accuracy is .+-.2%, there is nearly a 100% chance that the actual value of the SpO.sub.2 value is within the interval of 85% to 95%. The same cannot be said of the data having an accuracy of .+-.5%").
Regarding claim 23, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 20 as outlined above. Further, Al-Ali and Richardson teach that the system of Claim 20, wherein the at least one sensor is a photoplethysmography (PPG) sensor (See Richardson: Fig. 3, and [0031], "It should be appreciated that the system 301 can be configured to acquire physiological data from the subject 312 such as: heart rate (HR) data, respiratory rate (RR) data, ECG data, EEG data, arterial oxygen saturation (SaO2), photoplethysmography data"), wherein the physiological data comprises PPG data, and wherein the at least one sensor metric 
Regarding claim 24, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Kurtz teaches that the method of Claim 1, wherein the plurality of metric features comprise one or more of the following: an RR-interval, a rising slope, a falling slope, an integral of a waveform associated with the at least one sensor metric, spectral features of the waveform associated with the at least one sensor metric, a feature generated by a mathematical transform of the waveform associated with the at least one sensor metric, an amplitude of the waveform associated with the at least one sensor metric, a skew of the waveform associated with the at least one sensor metric, or an auto-correlational feature (See Kurtz: Figs. 4-5, and [0081], “Thus wellness parameters 410 can be values quantifying direct physical attributes, or they can be derived values, such as averages, slopes, trend-line or abrupt threshold values, longitudinal change metrics, frequencies, and other combined values.  Derived wellness parameters can also include error bars or wellness parameter confidence values.  Thus wellness parameters 410 will take various forms, depending on the physiological conditions being monitored or the calculations used.  For 
Regarding claim 26, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach that a method of producing subject-specific metric statistics (See Al-Ali: Figs. 1 and 7, and [0073], "Referring to FIG. 1, certain embodiments of a physiological monitoring system 100 (e.g., alarm notification system) include an open network architecture using "off-the-shelf" hardware and communication protocols"; and [0173], "Advantageously, the journal management module 725 may, in certain embodiments, analyze the medical data in the journal database 724 to determine statistics or metrics of clinician and/or hospital performance"),, the method comprising:
collecting physiological data (See Al­ Ali: Figs. 1 and 7, and [0076], "The sensors 102 obtain physiological  information from a medical patient and  transmit  this  information  to  the  sensor  processing  module  104 through cables 103 or through a wireless connection (not shown)") and meta data from a subject via a sensor system (See Kurtz: Figs. SA-D, and [0082], "Accordingly the physiological monitoring system 300 is maintaining and tracking capture 
processing the collected meta data, via at least one signal processor, to determine a plurality of metric features from the collected meta data (See Al-Ali: Fig. 1, and [0077], "The sensor processing module 104 receives physiological information from the sensors 102. The sensor processing module 104 of certain embodiments includes a circuit having a processor, input ports for receiving the physiological information, software for processing the physiological information in the processor, an optional display, and optionally an input device (e.g., a keyboard). In addition, the sensor processing module 104 contains one or more output ports, such as serial ports. For example, an RS232, RS423, or autobaud RS232 (serial interface standard) port or a universal serial bus (USB) port may be included in the sensor processing module 104"), wherein each of the plurality of metric features is a feature of one or more of 
processing the plurality of metric features, via at least one signal processor, to generate at least one subject-specific metric statistic and the at least one sensor metric (See Richardson: Figs. 14-15, and [0092], "The accuracy and precision of an embodiment of the SAM system in measuring HR and RR in relationship to the criterion MouseOx system were assessed via random-effects models. The rat and mouse data were analyzed separately. For each analysis, the animal's HR and RR measurements (in 15 s epochs) measured by the MouseOx system were subtracted from the animal's corresponding measurements determined by an embodiment of the SAM system and used as the response data. The random-effects model included a random intercept term that allowed the accuracy and the precision of the SAM system to vary from .


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali, etc. (US 20140135588 A1) in view of Richardson, etc. (US 20160213317 A1), further in view of Baker, etc. (US 20100249549 A1), Kurtz, etc. (US 20080292151 A1), Ritchey, etc. (US 20150324692 A1), and Hoffberg (US 20100317420 A1).
Regarding claim 25, Al-Ali, Kurtz, Richardson, Baker, and Ritchey teach all the features with respect to claim 24 as outlined above. However, Al-Ali, modified by Kurtz, Richardson, Baker, and Ritchey, fails to explicitly disclose that the method of Claim 24, wherein the mathematical transform of the waveform associated with the at least one sensor metric comprises one or more of the following: a wavelet transform, a Fourier transform, a Teager-Kaiser energy operator, a chirplet transform, or a noiselet transform.
However, Hoffberg teaches that the method of Claim 24, wherein the mathematical transform of the waveform associated with the at least one sensor metric comprises one or 
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Al-Ali to have that the method of Claim 24, wherein the mathematical transform of the waveform associated with the at least one sensor metric comprises one or more of the following: a wavelet transform, a Fourier transform, a Teager-Kaiser energy operator, a chirplet transform, or a noiselet transform as taught by Hoffberg in order to have varying window in image processing (See Hoffberg: Fig. 1, and [0345], " An advantage of wavelet transforms is that the windows vary.  In order to isolate signal discontinuities, one would like to have some very short basis functions.  At the same time, in order to obtain detailed frequency analysis, one would like to have some very long basis functions.  A way to achieve this is to have short high-frequency basis functions and long low-frequency ones. This happy medium is exactly what you get with wavelet transforms"). Al-Ali teaches a method to monitor the patient's physiological conditions through the sensors that measure the patients' physiological data, while Hoffberg teaches that may involve presenting a game for play by a person to optimize an interaction with the person outside of the game play environment by using various transformation in image processing. Therefore, it is obvious to .



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/             Primary Examiner, Art Unit 2612